DETAILED ACTION
This action is in reply to an application filed November 3rd, 2020. Claims 1-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on September 3rd, 2020. It is noted, however, that applicant has not filed a certified copy of the IN202041038031 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 3rd, 2020 and March 25th, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities on page 7 para 0019, page 8 para 0020, and page 14 para 0031: "plurality of image capture devices 116" is likely a typo of "plurality of image capture devices 110”. Applicant is recommend to amend the specification such that all instances of  "plurality of image capture devices 116" instead recite "plurality of image capture devices 110".
Appropriate correction is recommended.

Claim Objections
Claim 15 is objected to because of the following informalities: the preamble of claim 15 recites “[t]he system of Claim 14” however claim 14 is a method claim. The examiner has interpreted this as a typo and for the sake of prior art and 101 analysis below has interpreted the claim’s preamble to be “[t]he method of Claim 14”. It is recommended that applicant amend claim 15 to recite “[t]he method of Claim 14”.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Step 1:
	The claim 1 is directed to a statutory category of system.
Step 2a Prong 1:
The system of claim 1 is performing a mental process. The mental process of claim 1 merely consists of identify the one or more source objects within the plurality of reference images; determine one or more gestures of the one or more source objects, wherein the one or more gestures are indicative of one or more control signals of the one or more source objects; and determine the one or more control signals based on the one or more gestures of the one or more source objects which under its BRI consists of airplane pilots interpreting and following the directions of ground marshallers. For example, this process is one that pilots for commercial airplanes are required to know in order to safely land and navigate in airports.
Step 2a Prong 2:
	Claim 1 recites the additional elements of [a] system, comprising: a plurality of image capture devices; and a controller communicatively coupled to the plurality of image capture devices, wherein the controller includes one or more processors configured to execute a set of program instructions stored in one or more memory units which are insufficient to integrate the judicial exception into a practical application. The additional elements are merely linking the judicial exception to the technological field of computer environments. These additional elements are insufficient to find a practical application because they are generically specifying that a well-known mental process be executed in a computer environment.
Claim 1 recites the additional elements of the set of program instructions configured to cause the one or more processors to: receive a plurality of reference images, wherein the plurality of reference images includes one or more source objects; and provide the one or more control signals which are insufficient to integrate the judicial exception into a practical application. The additional elements are merely well-understood, conventional, and routine activities of a computer. These additional elements are insufficient to find a practical application because they are merely computer functions that are well-understood, conventional, and routine activities.
Step 2b:
The additional elements of [a] system, comprising: a plurality of image capture devices; and a controller communicatively coupled to the plurality of image capture devices, wherein the controller includes one or more processors configured to execute a set of program instructions stored in one or more memory units, which were considered generically linking the judicial exception to a technological environment in step 2a, is similarly insufficient for a finding of significantly more because generically linking the judicial exception to the technological environment of computers. For example, the MPEP provides that “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” See MPEP 2106.05(h)(iv) “Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)”.
The additional elements of the set of program instructions configured to cause the one or more processors to: receive a plurality of reference images, wherein the plurality of reference images includes one or more source objects; and provide the one or more control signals, which were considered well-understood, conventional, and routine activities in step 2a, is similarly insufficient for a finding of significantly more because they are computer functions that are well-understood, conventional, and routine activities. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.

Claims 2-8 fall under the same judicial exceptions of claim 1 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claim 2, claim 2 recites the same mental process of claim 1 but with the mental steps of wherein identifying the one or more source objects within the plurality of reference images comprises: determining one or more source object characteristics of one or more source objects within the plurality of reference images; and disregarding one or more objects lacking the one or more source object characteristics within the plurality of reference images which under its BRI constitutes the same mental process of claim 1 with the additional mental steps of identifying if a person waving at a pilot is a ground marshaller and disregarding their waving if they are not a ground marshaller.
Regarding claims 3, claim 3 recites the same mental process of claim 1 but with the mental step of wherein determining one or more gestures of the one or more source objects wherein the one or more gestures are indicative of one or more control signals of the one or more source objects comprises: identifying one or more gesture patterns indicative of the one or more gestures; and determining the one or more gestures based on the one or more gesture patterns which under its BRI constitutes the same mental process of claim 1 with the additional mental steps of a pilot determining which signal the ground marshaller is giving based on a pattern of known marshalling signals. The ability to determine which marshalling signal is being performed by ground marshallers is a skill that is taught and require of pilots.
Regarding claims 4, claim 4 recites the same mental process of claim 1 but with the mental step of wherein determining the one or more control signals based on the one or more gestures of the one or more source objects comprises: validating the one or more gestures which under its BRI constitutes the same mental process of claim 1 with the additional mental steps of a pilot confirming that the signal given by a ground marshaller was the correct signal and not one that the pilot mistook for something else.
Regarding claim 5, claim 5 recites the same mental process of claim 1 but with the additional element of the plurality of image capture devices comprise one or more cameras disposed on one or more portions of an aircraft which does not integrate the judicial exception into a practical application nor amount to significantly more as this is merely data gathering while specifying the source/type of the data gathered and is thus considered insignificant extra solution activity. See MPEP 2106.05(g)(ii) “Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55”.
Regarding claim 6, claim 6 recites the same mental process of claim 5 but with the additional elements of wherein providing the one or more control signals comprises: providing the one or more control signals to at least one of a user via one or more user interfaces or one or more flight systems of the aircraft which does not integrate the judicial exception into a practical application nor amount to significantly more as this is merely a computer function that is well-understood, conventional, and routine. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
Regarding claim 7, claim 7 recites the same mental process of claim 6 but with the additional element of the one or more source objects comprise one or more ground marshallers which does not integrate the judicial exception into a practical application nor amount to significantly more as this is merely specifying the source of the data gathered which is considered an insignificant extra solution activity. See MPEP 2106.05(g)(ii) “Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55”.
Regarding claim 8, claim 8 recites the same mental process of claim 7 but with the additional element of the one or more gestures comprise one or more visual hand movements configured to provide guidance to an operator of the aircraft for maneuvering one or more portions of the aircraft which does not integrate the judicial exception into a practical application nor amount to significantly more as this is merely specifying the what the gestures are and thus is insignificant extra solution activity. See MPEP 2106.05(g)(ii) “Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55”.
Regarding claim 11, claim 11 recites the same mental process of claim 4 and is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Step 1:
	The claim 11 is directed to a statutory category of system.
Step 2a Prong 1:
The system of claim 11 is performing the same mental process identified in claim 4 but with the additional mental steps of [t]he system of Claim 4, wherein validating the one or more gestures comprises: determining one or more right-side control signals based on one or more right-side gestures of the one or more source objects…; determining one or more left-side control signals based on one or more left- side gestures of the one or more source objects…; comparing the one or more right-side control signals to the one or more left-side control signals; and determining one or more contradictions between the one or more right-side control signals and the one or more left-side control signals which under its BRI consists of the same mental process identified in claim 4 with the additional step mental step of validating the signal received from a ground marshaller by comparing multiple images of the ground marshaller as viewed from multiple cameras on the airplane.
Step 2a Prong 2:
	Claim 11 recites the additional elements of the one or more right-side gestures comprise one or more gestures captured by one or more right-side image capture devices; the one or more left-side gestures comprise one or more gestures captured by one or more left-side image capture devices; and the one or more left-side gestures comprise one or more gestures captured by one or more left-side image capture devices which are insufficient to integrate the judicial exception into a practical application. The additional elements are merely limitations that specify the type of data to be gathered and manipulated by the system. These additional elements are insufficient to find a practical application because they are merely insignificant extra solution activities of specifying which hand gesture is viewed and interpreted by which camera.
Step 2b:
The additional elements of the one or more right-side gestures comprise one or more gestures captured by one or more right-side image capture devices; the one or more left-side gestures comprise one or more gestures captured by one or more left-side image capture devices; and the one or more left-side gestures comprise one or more gestures captured by one or more left-side image capture devices, which were considered insignificant extra solution activities in step 2a, is similarly insufficient for a finding of significantly more because they are merely insignificant extra solution activities. For example, the MPEP provides that for data gathering to be significant “all uses of the recited judicial exception require such data gathering or data output”. See MPEP 2106.05(g)(iii) “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
Regarding claim 12, claim 12 recites the same mental process of claim 6 but with the additional element of the one or more user interfaces comprise at least one of a visual interface or an aural interface which does not integrate the judicial exception into a practical application nor amount to significantly more as this is merely instructing that the judicial exception be applied onto visual or aural interfaces. See MPEP 2106.05(f)(1)(i) “Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Step 1:
	The claim 13 is directed to a statutory category of method.
Step 2a Prong 1:
The method of claim 13 is a mental process. The mental process of claim 13 merely consists of identifying the one or more source objects within the plurality of reference images; determining one or more gestures of the one or more source objects, wherein the one or more gestures are indicative of one or more control signals of the one or more source objects; and determining the one or more control signals based on the one or more gestures of the one or more source objects which under its BRI consists of airplane pilots interpreting and following the directions of ground marshallers. For example, this process is one that pilots for commercial airplanes are required to know in order to safely land and navigate in airports.
Step 2a Prong 2:
Claim 13 recites the additional elements of receiving a plurality of reference images, wherein the plurality of reference images includes one or more source objects; and providing the one or more control signals which are insufficient to integrate the judicial exception into a practical application. The additional elements are merely well-understood, conventional, and routine activities of a computer. These additional elements are insufficient to find a practical application because they are merely computer functions that are well-understood, conventional, and routine activities.
Step 2b:
The additional elements of receiving a plurality of reference images, wherein the plurality of reference images includes one or more source objects; and providing the one or more control signals, which were considered well-understood, conventional, and routine activities in step 2a, is similarly insufficient for a finding of significantly more because they are computer functions that are well-understood, conventional, and routine activities. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.

Claims 14 and 15 fall under the same judicial exceptions of claim 13 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more and the judicial exception is not integrated into a practical application.
Regarding claims 14 and 15, they are rejected under the same analysis as claims 11 and 6 with regards to claims 4 and 1 respectively but falls under the statutory category of method and are dependent on claim 13.

Given the above analysis, examiner has determined that claims 1-8 and 11-15 are not eligible subject matter under 101 and are thus rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US Pub. No. 20180251219 A1), herein after Taylor.
Regarding claim 1 Taylor teaches [a] system, comprising: a plurality of image capture devices (Taylor: Para. 0019 also see FIG. 2; "The control circuit 221 may comprise a central processing unit, a processor, a microprocessor, and the like. The control circuit 221 may be communicatively coupled to one or more of the flight control system 222, the GPS sensor 223, the memory 224, the transceiver 225, the image sensor 227, and the aircraft marshaling signal database 230."); and a controller communicatively coupled to the plurality of image capture devices, wherein the controller includes one or more processors configured to execute a set of program instructions stored in one or more memory units, the set of program instructions configured to cause the one or more processors to (Taylor: Para. 0019 also see FIG. 2; "The control circuit 221 may be configured to execute computer readable instructions stored on a computer readable storage memory 224. The control circuit 221 may generally be configured to detect gestures via the image sensor 227 and determine whether to execute a flight command with the flight control system 222."): receive a plurality of reference images, wherein the plurality of reference images includes one or more source objects; identify the one or more source objects within the plurality of reference images; determine one or more gestures of the one or more source objects, wherein the one or more gestures are indicative of one or more control signals of the one or more source objects (Taylor: Para. 0024; "The image sensor 227 may generally be configured to detect the gestures of a ground crew member. In some embodiments, the image sensor 227 may comprise one or more of a camera, an optical sensor, an infrared sensor, a night vision camera, etc. In some embodiments, human gestures may be detected by capturing one or more images of the ground crew member."); determine the one or more control signals based on the one or more gestures of the one or more source objects (Taylor: Para. 0032; "In step 330, the system compares the gesture with marshaling signals in the aircraft marshaling signal database to determine a corresponding marshaling signal."); and provide the one or more control signals (Taylor: Para. 0033, 0034, and 0049; "In step 340, the system determines a flight command based on the corresponding marshaling signal." "In step 350, the system executes the flight command with the flight control system of the UAV." "In some embodiments, the system may be configured to allow a remote pilot of a UAV to view detected gestures and provide flight control system updates in response to those gestures.").
Regarding claim 2 Taylor remains as applied as in claim 1 and goes on to further teach [t]he system of Claim 1, wherein identifying the one or more source objects within the plurality of reference images comprises: determining one or more source object characteristics of one or more source objects within the plurality of reference images (Taylor: Para. 0029; "In step 320, the system verifies that the ground crew member is an authorized controller of the UAV. In some embodiments, the ground crew member may be verified based on one or more of:... a visual identifier associated with the ground crew member, a facial recognition algorithm..."); and disregarding one or more objects lacking the one or more source object characteristics within the plurality of reference images (Taylor: Para. 0039; "For example, the computer vision system 502 may isolate the controller from the background via object and/or facial recognition.").
Regarding claim 3 Taylor remains as applied as in claim 1 and goes on to further teach [t]he system of Claim 1, wherein determining one or more gestures of the one or more source objects wherein the one or more gestures are indicative of one or more control signals of the one or more source objects comprises: identifying one or more gesture patterns indicative of the one or more gestures; and determining the one or more gestures based on the one or more gesture patterns (Taylor: Para. 0036 and 0037; "Referring now to FIG. 4, illustrations of marshaling signals are shown. The marshaling signals shown in FIG. 4 are signals standardized by the Federal Aviation Administration (FAA) of the United States of America. The illustrations in FIG. 4 include marshaling signals for “all clear,” “stop,” “start engine,” “cut engine,” “straight ahead,” “turn left,” “turn right,” and “slow down.”" "In some embodiments, the marshaling signals in the aircraft marshaling signal database further comprise specialized UAV marshaling signals corresponding to directions to: release package, pick up package, follow another UAV, and/or return to an origin location. In some embodiments, the specialized UAV marshaling signals may comprise a proprietary set of gestures, a common set of gestures shared by several companies, an industry standard set of gestures, a standardization organization approved set of gestures, and/or a government codified set of gestures.").
Regarding claim 5 Taylor remains as applied as in claim 1 and goes on to further teach [t]he system of Claim 1, wherein the plurality of image capture devices comprise one or more cameras disposed on one or more portions of an aircraft (Taylor: Para. 0052 and 0024; "In one embodiment, a system for unmanned aerial vehicle (UAV) control comprises a flight control system of a UAV, an image sensor on the UAV, an aircraft marshaling signal database, and a control circuit coupled to the flight control system, the image sensor, and the aircraft marshaling signal database." "In some embodiments, the image sensor 227 may comprise one or more of a camera, an optical sensor, an infrared sensor, a night vision camera, etc.").
Regarding claim 6 Taylor remains as applied as in claim 5 and goes on to further teach [t]he system of Claim 5, wherein providing the one or more control signals comprises: providing the one or more control signals to at least one of a user via one or more user interfaces or one or more flight systems of the aircraft (Taylor: Para. 0049; "In some embodiments, the system may be configured to allow a remote pilot of a UAV to view detected gestures and provide flight control system updates in response to those gestures.").
Regarding claim 7 Taylor remains as applied as in claim 6 and goes on to further teach [t]he system of Claim 6, wherein the one or more source objects comprise one or more ground marshallers (Taylor: Para. 0014; "The ground crew member 130 generally refers to a human signaler who gestures to the UAV 120.").
Regarding claim 8 Taylor remains as applied as in claim 7 and goes on to further teach [t]he system of Claim 7, wherein the one or more gestures comprise one or more visual hand movements configured to provide guidance to an operator of the aircraft for maneuvering one or more portions of the aircraft (Taylor: Para. 0036 and 0037; "Referring now to FIG. 4, illustrations of marshaling signals are shown. The marshaling signals shown in FIG. 4 are signals standardized by the Federal Aviation Administration (FAA) of the United States of America. The illustrations in FIG. 4 include marshaling signals for “all clear,” “stop,” “start engine,” “cut engine,” “straight ahead,” “turn left,” “turn right,” and “slow down.”" "In some embodiments, the marshaling signals in the aircraft marshaling signal database further comprise specialized UAV marshaling signals corresponding to directions to: release package, pick up package, follow another UAV, and/or return to an origin location. In some embodiments, the specialized UAV marshaling signals may comprise a proprietary set of gestures, a common set of gestures shared by several companies, an industry standard set of gestures, a standardization organization approved set of gestures, and/or a government codified set of gestures.").
Regarding claim 9 Taylor remains as applied as in claim 8 and goes on to further teach [t]he system of Claim 8, wherein the one or more control signals comprise one or more signals configured to adjust one or more aspects of movement of the aircraft (Taylor: Para. 0036 and 0037; "Referring now to FIG. 4, illustrations of marshaling signals are shown. The marshaling signals shown in FIG. 4 are signals standardized by the Federal Aviation Administration (FAA) of the United States of America. The illustrations in FIG. 4 include marshaling signals for “all clear,” “stop,” “start engine,” “cut engine,” “straight ahead,” “turn left,” “turn right,” and “slow down.”" "In some embodiments, the marshaling signals in the aircraft marshaling signal database further comprise specialized UAV marshaling signals corresponding to directions to: release package, pick up package, follow another UAV, and/or return to an origin location. In some embodiments, the specialized UAV marshaling signals may comprise a proprietary set of gestures, a common set of gestures shared by several companies, an industry standard set of gestures, a standardization organization approved set of gestures, and/or a government codified set of gestures.").
Regarding claim 10 Taylor remains as applied as in claim 9 and goes on to further teach [t]he system of Claim 9, wherein the one or more aspects of movement of the aircraft comprise at least one of acceleration of the aircraft, direction of movement of the aircraft, starting of one or more engines of the aircraft, stopping of one or more engines of the aircraft, braking of the aircraft, or parking of the aircraft (Taylor: Para. 0036 and 0037; "Referring now to FIG. 4, illustrations of marshaling signals are shown. The marshaling signals shown in FIG. 4 are signals standardized by the Federal Aviation Administration (FAA) of the United States of America. The illustrations in FIG. 4 include marshaling signals for “all clear,” “stop,” “start engine,” “cut engine,” “straight ahead,” “turn left,” “turn right,” and “slow down.”" "In some embodiments, the marshaling signals in the aircraft marshaling signal database further comprise specialized UAV marshaling signals corresponding to directions to: release package, pick up package, follow another UAV, and/or return to an origin location. In some embodiments, the specialized UAV marshaling signals may comprise a proprietary set of gestures, a common set of gestures shared by several companies, an industry standard set of gestures, a standardization organization approved set of gestures, and/or a government codified set of gestures.").
Regarding claim 12 Taylor remains as applied as in claim 6 and goes on to further teach [t]he system of Claim 6, wherein the one or more user interfaces comprise at least one of a visual interface or an aural interface (Taylor: Para. 0040; "In some embodiments, the image feed from the camera 501 may be additionally and/or alternatively provided to a UAV controller 510 that is remote to the UAV 500. In some embodiments, the UAV controller 510 may comprise a remote computer system that provides instructions to the flight control system of the UAV 500 through wireless communication. In some embodiments, the UAV controller 510 may comprise a user interface device configured to allow a UAV pilot to control the UAV 500 from a remote location.").
Regarding claim 13 Taylor teaches [a] method, comprising: receiving a plurality of reference images, wherein the plurality of reference images includes one or more source objects; identifying the one or more source objects within the plurality of reference images; determining one or more gestures of the one or more source objects, wherein the one or more gestures are indicative of one or more control signals of the one or more source objects (Taylor: Para. 0024; "The image sensor 227 may generally be configured to detect the gestures of a ground crew member. In some embodiments, the image sensor 227 may comprise one or more of a camera, an optical sensor, an infrared sensor, a night vision camera, etc. In some embodiments, human gestures may be detected by capturing one or more images of the ground crew member."); determining the one or more control signals based on the one or more gestures of the one or more source objects (Taylor: Para. 0032; "In step 330, the system compares the gesture with marshaling signals in the aircraft marshaling signal database to determine a corresponding marshaling signal."); and providing the one or more control signals (Taylor: Para. 0033, 0034, and 0049; "In step 340, the system determines a flight command based on the corresponding marshaling signal." "In step 350, the system executes the flight command with the flight control system of the UAV." "In some embodiments, the system may be configured to allow a remote pilot of a UAV to view detected gestures and provide flight control system updates in response to those gestures.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 1 and 13 above, in further view of Higgins; Robert P. (US Pub. No. 20100235034 A1), herein after Higgins.
Regarding claim 4, Taylor remains as applied as in claim 1 however Taylor is silent to [t]he system of Claim 1, wherein determining the one or more control signals based on the one or more gestures of the one or more source objects comprises: validating the one or more gestures.
In a similar field, Higgins teaches [t]he system of Claim 1, wherein determining the one or more control signals based on the one or more gestures of the one or more source objects comprises: validating the one or more gestures (Higgins: Para. 0038; "For example, in some instances in which a gesture is static and includes only a single pose, the sequence of images may be identical but must be considered in order to confirm that the relationship states have not changed over time.") for the benefit of ensuring that the detected gestures were identified correctly.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the gesture recognition from Taylor with the step of validating the recognized gesture across multiple images, as taught by Higgins, for the benefit of ensuring that the detected gestures were identified correctly.
Regarding claim 11, Taylor and Higgins remain as applied as in claim 4, and Taylor goes on to further teach [t]he system of Claim 4, wherein validating the one or more gestures comprises: determining one or more right-side control signals based on one or more right-side gestures of the one or more source objects, wherein the one or more right-side gestures comprise one or more gestures captured by one or more… image capture devices; and determining one or more left-side control signals based on one or more left- side gestures of the one or more source objects, wherein the one or more left-side gestures comprise one or more gestures captured by one or more… image capture devices (Taylor: Para. 0032 and 0047; "In some embodiments, the marshaling signals in the database may comprise outlines or body segment models of human movement and the captured images may be converted to outlines or body segment models of the movement for comparison. Several examples of standardized marshaling signals are illustrated in FIG. 4 and described herein." "In some embodiments, UAVs may include onboard cameras that can be used to recognize standard and/or custom hand signals that initiate or modify portions of an unmanned vehicle mission. The UAV may be configured to respond to standard hand signals used to instruct a human pilot of a traditional helicopter or aircraft, such as start engine, take off, hover, move downward or upward, turn left or right, land, abort landing, etc."). While Taylor does not specifically state that it differentiates between gestures from the left or right side of the ground marshaller, FIG. 4 shows that this feature is inherent and well known in the art as it depicts several signals that the system from Taylor recognizes which includes signals involving each hand performing separate and unique motions.

    PNG
    media_image1.png
    407
    480
    media_image1.png
    Greyscale

Higgins also renders obvious that the image capture device is capable of differentiating gestures between the left and right arm in FIG. 1 which shows examples of control signals it is able to recognize.

    PNG
    media_image2.png
    523
    737
    media_image2.png
    Greyscale

Higgins goes on to further teach comparing the one or more right-side control signals to the one or more left-side control signals (Higgins: Para. 0040 and 0041; "In this regard, the gesture recognition unit, such as the DBNs implemented by the gesture recognition unit, may receive information from the relationship recognition unit 22 regarding the relationships between a plurality of body parts, i.e., the positions of a plurality of body parts, in each of one or more images. As described above, the information regarding the relationships between a plurality of body parts may include the candidate states of one or more body parts and the probability associated with each candidate state. In one embodiment, some of the gestures are made up of sub-gestures, which are essentially gestures themselves. The gesture recognition unit of this embodiment may also include a separate DBN to recognize these sub-gestures, the results of which are then fed into a DBN for recognizing the gesture itself, along with information regarding the relationships between a plurality of body parts as noted above." "For example, in the case of a gesture to direct an aircraft to turn left, the arm on the ground controller's left (from the viewpoint of the aircraft observer) is straight out from the body, and the arm on the right is out with the forearm waving back and forth, as shown in FIG. 1. In this example, a sub-gesture of the left turn gesture is the arm on the right waving back and forth. This "waving" sub-gesture may be recognized by a separate DBN with the output of the "waving" sub-gesture DBN being an input to the DBN configured to recognize the left turn gesture."); and determining one or more contradictions between the one or more right-side control signals and the one or more left-side control signals (Higgins: Para. 0046; "With respect to the embodiment of FIG. 7, the DBN receives the outputs of the relationship recognition unit 22 with respect to the position of the left upper arm (LeftUpArmPos), the left forearm (LeftForeArmPos) and right upper arm (RightUpArmPos) as well as the output of a DBN, such as depicted in FIG. 6, configured to recognize a wave sub-gesture by the right arm (RightArmWave). As shown with respect to the positions of the various body parts, the relationship recognition unit of one embodiment provides and the gesture recognition unit receives an indication of the position and the probability of the respective body part being in the position. The DBN of the gesture recognition unit of this embodiment may be configured to recognize a "turn-left" gesture in accordance with the state transition table set forth below. Although the state transition table merely indicates if the "turn-left" gesture is true or false, the gesture recognition unit may also be configured to determine the probability associated with each of the output states, e.g., 75% chance of false and 25% chance of true.").
Taylor and Higgins are silent to having the plurality of cameras each individually track different limbs, however it would have also been obvious to have a camera dedicated to monitor the right side of a ground marshaller and to have a camera dedicated to monitor the left side of a ground marshaller as having each camera monitor a specified body part for gesture recognition given the three-dimensional space and issues that may arise from viewing angles of the cameras blocking full sight of all body parts used for gesturing.

Regarding claim 14, Taylor remains as applied as in claim 13 and Taylor goes on to further teach [t]he method of Claim 13, wherein determining the one or more control signals based on the one or more gestures of the one or more source objects comprises: determining one or more right-side control signals based on one or more right-side gestures of the one or more source objects, wherein the one or more right-side gestures comprise one or more gestures captured by one or more… image capture devices; and determining one or more left-side control signals based on one or more left-side gestures of the one or more source objects, wherein the one or more left-side gestures comprise one or more gestures captured by one or more… image capture devices (Taylor: Para. 0032 and 0047; "In some embodiments, the marshaling signals in the database may comprise outlines or body segment models of human movement and the captured images may be converted to outlines or body segment models of the movement for comparison. Several examples of standardized marshaling signals are illustrated in FIG. 4 and described herein." "In some embodiments, UAVs may include onboard cameras that can be used to recognize standard and/or custom hand signals that initiate or modify portions of an unmanned vehicle mission. The UAV may be configured to respond to standard hand signals used to instruct a human pilot of a traditional helicopter or aircraft, such as start engine, take off, hover, move downward or upward, turn left or right, land, abort landing, etc."). While Taylor does not specifically state that it differentiates between gestures from the left or right side of the ground marshaller, FIG. 4 shows that this feature is inherent and well known in the art as it depicts several signals that the system from Taylor recognizes which includes signals involving each hand performing separate and unique motions.

    PNG
    media_image1.png
    407
    480
    media_image1.png
    Greyscale

Taylor is silent to comparing the one or more right-side control signals to the one or more left-side control signals; and determining one or more contradictions between the one or more right-side control signals and the one or more left-side control signals.
In a similar field, Higgins teaches comparing the one or more right-side control signals to the one or more left-side control signals (Higgins: Para. 0040 and 0041; "In this regard, the gesture recognition unit, such as the DBNs implemented by the gesture recognition unit, may receive information from the relationship recognition unit 22 regarding the relationships between a plurality of body parts, i.e., the positions of a plurality of body parts, in each of one or more images. As described above, the information regarding the relationships between a plurality of body parts may include the candidate states of one or more body parts and the probability associated with each candidate state. In one embodiment, some of the gestures are made up of sub-gestures, which are essentially gestures themselves. The gesture recognition unit of this embodiment may also include a separate DBN to recognize these sub-gestures, the results of which are then fed into a DBN for recognizing the gesture itself, along with information regarding the relationships between a plurality of body parts as noted above." "For example, in the case of a gesture to direct an aircraft to turn left, the arm on the ground controller's left (from the viewpoint of the aircraft observer) is straight out from the body, and the arm on the right is out with the forearm waving back and forth, as shown in FIG. 1. In this example, a sub-gesture of the left turn gesture is the arm on the right waving back and forth. This "waving" sub-gesture may be recognized by a separate DBN with the output of the "waving" sub-gesture DBN being an input to the DBN configured to recognize the left turn gesture."); and determining one or more contradictions between the one or more right-side control signals and the one or more left-side control signals (Higgins: Para. 0046; "With respect to the embodiment of FIG. 7, the DBN receives the outputs of the relationship recognition unit 22 with respect to the position of the left upper arm (LeftUpArmPos), the left forearm (LeftForeArmPos) and right upper arm (RightUpArmPos) as well as the output of a DBN, such as depicted in FIG. 6, configured to recognize a wave sub-gesture by the right arm (RightArmWave). As shown with respect to the positions of the various body parts, the relationship recognition unit of one embodiment provides and the gesture recognition unit receives an indication of the position and the probability of the respective body part being in the position. The DBN of the gesture recognition unit of this embodiment may be configured to recognize a "turn-left" gesture in accordance with the state transition table set forth below. Although the state transition table merely indicates if the "turn-left" gesture is true or false, the gesture recognition unit may also be configured to determine the probability associated with each of the output states, e.g., 75% chance of false and 25% chance of true.") for the benefit of determining which gesture is being performed according to known marshalling signals.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the gesture recognition system from Taylor with the ability to compare the motions of the left arm against the right arm for discrepancies, as taught by Higgins, for the benefit of determining which gesture is being performed according to known marshalling signals.
Taylor and Higgins are silent to having the plurality of cameras each individually track different limbs, however it would have also been obvious to have a camera dedicated to monitor the right side of a ground marshaller and to have a camera dedicated to monitor the left side of a ground marshaller as having each camera monitor a specified body part for gesture recognition given the three-dimensional space and issues that may arise from viewing angles of the cameras blocking full sight of all body parts used for gesturing.
Regarding claim 15, Taylor and Higgins remain as applied as in claim 14, and Taylor goes on to further teach [t]he system of Claim 14, wherein providing the one or more control signals comprises: providing the one or more control signals to at least one of a user via one or more user interfaces or one or more flight systems of an aircraft (Taylor: Para. 0049; "In some embodiments, the system may be configured to allow a remote pilot of a UAV to view detected gestures and provide flight control system updates in response to those gestures.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horowitz et al. (US Pub. No. 20180032144 A1) discloses a method of tracking hand gestures in a three dimensional space using multiple cameras which validates the gesture by comparing each camera’s perspective to get a complete three dimensional profiling of the gesture.
Katz et al. (US Pub. No. 20200103980 A1) discloses a system and method for triggering actions based on a user’s gestures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663